IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1512
                            Filed November 17, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MICHAEL THOMAS HEGGEBO,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Bradley J.

Harris, Judge.



      The defendant claims the weight of the evidence is contrary to his conviction

for willful injury causing serious injury. AFFIRMED.



      Patrick W. O’Bryan, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall (until withdrawal)

and Thomas E. Bakke, Assistant Attorneys General, for appellee.



      Considered by Bower, C.J., Tabor, J., and Potterfield, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                           2


POTTERFIELD, Senior Judge.

       A jury convicted Michael Heggebo of willful injury causing serious injury. He

appeals, arguing the greater weight of the credible evidence shows he was acting

in self-defense and had no intention of seriously injuring Derrius Hollis. 1

Heggebo’s argument boils down to the claim he was justified in punching Hollis

(who was immediately knocked unconscious), punching him a second time, then

lifting Hollis’s body and slamming his head into the cement before stomping on

Hollis’s head twice because Hollis inserted himself into Heggebo’s conversation

and threw the first punch—which did not land.

       The district court denied Heggebo’s motion for new trial, ruling:

              The court had an opportunity to hear all of the evidence in this
       case and viewing the record in its entirety the court determines that
       the verdict was not contrary to the weight of the evidence in this
       matter.
              In particular, I would point out, and the defense raises the
       issue of the credibility of the two women on the scene and wants the
       court to follow the testimony of Mr. Harrington as being the accurate

1  The State also responds to another argument it believes Heggebo is raising—
whether there is sufficient evidence to support the specific-intent element of the
crime. Because Heggebo has only one heading in his appellate brief, we
understand him to be raising just one legal issue. See Iowa R. App. P. 6.903(2)(g)
(requiring the argument section to be “structured so that each issue raised on
appeal is addressed in a separately numbered division”). Within his single
argument section, Heggebo used the word “sufficiency” (and mentions his motion
for judgment of acquittal) but all of his cites to authority and other parts of his
argument relate to his request for new trial based on the weight of the evidence.
Insofar as Heggebo intended to raise an argument about the sufficiency of the
evidence, we find it waived. See Iowa R. App. P. 6.903(2)(g)(3) (“Failure to cite
authority in support of an issue may be deemed waiver of that issue.”).
        Additionally, Heggebo broadly claims “the verdict was based on
impermissible jury sympathy stemming from the graphic photos of [Hollis] taken in
the hospital.” But Heggebo did not object to the admission of any photographs at
trial; any alleged error was waived. See State v. Scheffert, 910 N.W.2d 577, 583
(Iowa 2018) (“It is well-settled law that if a party fails to object to the admission of
evidence, the party waives any ground for complaint, and the party cannot raise
any error concerning its admission for the first time on appeal.”).
                                         3


       testimony. As the court recalls the testimony of Mr. Harrington, his
       testimony was that the victim in this matter was unconscious. At that
       point [Heggebo] picked him up and slammed his head into the
       pavement. After that it was Mr. Harrington’s testimony that he saw
       the victim’s eyes roll back in his head at which time the defendant
       stomped on the victim’s head multiple times, and whether it is once,
       twice or a dozen times, that type of behavior, slamming someone—
       an unconscious person’s head into the pavement, stomping on a
       person’s head whose eyes are rolling in the back of the head
       certainly shows that intent to cause a serious injury. And it certainly
       is not justified because it is not—it is not a reasonable use of force
       at that point when a person is helpless, unconscious, with their eyes
       rolling in the back of their head.
               The verdict in this matter is not contrary to the evidence, and
       the motions for new trial and motion in arrest of judgments are
       denied.

We find no abuse of discretion by the district court, see State v. Ary, 877 N.W.2d

686, 706 (Iowa 2016), and affirm without further opinion.            See Iowa Ct.

R. 21.26(1)(a), (d), (e).

       AFFIRMED.